Citation Nr: 1644479	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder rotator cuff tear and arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from August 1982 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for right shoulder condition. 

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in July 2016, and transcript of the hearing is of record.   


FINDINGS OF FACT

1.  The right rotator cuff tear is etiologically related to service. 
 
2.  The Veteran has right shoulder arthritis with continuity of symptomatology since service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder rotator cuff tear and arthritis have been met. 38 U.S.C.A. §§ 1111, 1112, 1113, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied. In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Right Shoulder Condition 

The Board has considered all of the issues the Veteran raised and the relevant evidence in the record.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran has a current disability, as he has diagnoses of a right rotator cuff tear and mild degenerative changes. See Dr. P.H opinion from August 2016 at 1 and C&P examination note from May 2011 at 8.    

The Veteran testified that he injured his right shoulder in August 1982, while he was lifting weight in basic training.  See July 2016 Board Hearing Transcript at 3.  The Veteran's service treatment record reflects that the Veteran sought treatment in August 1982.  At that time, he reported that the pain in his right shoulder started while he was exercising with dumbbells.  Since that time, the service treatment record of record shows that the Veteran was treated multiple times for right shoulder pain.  The Veteran is competent to report what happened to him in service.  The Board finds the Veteran's testimony credible and consistent with his service treatment records.  Therefore, the second element of service connection claim is satisfied. 

In August 2016, the Veteran submitted an opinion from Dr. P.H.  The opinion states that the Veteran's right shoulder rotator cuff tear is most likely caused by his military service.  Dr. P.H. has reviewed the Veteran's medical history, including a radiology report of an MRI taken at Miami VA hospital in December 06, 2012, and has considered the Veteran's lay statements.  Dr. P.H. opined that because the Veteran has had no other injuries since service, his current disability was a most likely the result of his in-service injury.  The Board finds this opinion probative. As such, the nexus element of service connection claim is satisfied.  

In light of the additional diagnosis of degenerative changes, the Board has also considered applicable presumptions to satisfy the nexus requirement of service connection claim.    

Certain chronic diseases that manifest in service or within a specified period of time following discharge from service may be service-connected on a presumptive basis under 38 C.F.R. § 3.309(a).  Where there is insufficient evidence in the record to establish in service incurrence or diagnosis of a chronic disease, continuity of symptomatology may be sufficient to presume that a specific chronic disease was incurred in service.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge). 

In May 2011, the Veteran was examined by a VA examiner, who found a mild degenerative change of the right shoulder, which is arthritis and a chronic disease under 38 C.F.R. § 3.309(a).  

While in service, the Veteran complained of recurring right shoulder pain and sought treatment in August 1982, September 1982, July 1983, September 1984, and April 1984.  After service, the Veteran's March 1987 VA exam shows that he complained of chronic pain in his shoulder.  In addition, at the hearing in July 2016, the Veteran testified that his right shoulder pain as continued after service and that he still experiences pain, which makes it difficult for him to raise his arm.  See July 2016 Board Hearing Transcript at 4.  The Board finds that the Veteran is competent to report the pain he is experiencing and his assertions are found to be credible.  Thus, although the Veteran was not diagnosed with the chronic disease while in service, continuity of symptomatology has been established by way of his testimony and the medical treatment record.  

Therefore, the Board finds that the mild degenerative change in the right shoulder is presumptively service-connected as a chronic disease under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b).  

The Board notes that the veteran is service-connected for fibromyalgia, which encompasses some of his shoulder pain complaint.  However, as discussed above, there is sufficient evidence to independently establish service connection for the diagnosed shoulder conditions. 



ORDER

Service connection for a right shoulder rotator cuff tear and arthritis is granted. 




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


